Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2021/0118054 A1 discloses the resource forecast module may comprise any hardware, circuit, component, module, logic, device, or apparatus configured, programmed, designed, arranged, or engineered to determine a resource forecast 1814. The resource forecast 1814, in one embodiment, comprises a projection, or an estimate, of the timing and amounts of resource inflows and outflows over a specific time period. In some instances, the forecast or projection may predict inflows and outflows over a period of a month, quarter, and/or year. The resource forecast 1814, is useful for decision makers to decide if a company needs to borrow, lease, or purchase, how much, when, and on what terms. A resource flow forecast may also be called resource flow budget or resource flow projection. 

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … use the at least one predictor to form a simulator configured to calculate the predicted values of the inflow amount and the outflow amount of the items of each of the plurality of processes in any allocation of the resources, in a case of receiving a request including a constraint condition of the resources and an optimization condition; and determine the allocation of the resources to each of the plurality of processes based on the simulator, the constraint condition of the resources, and the optimization condition. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195